Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.           The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the serration undulations having a sinusoidal pattern set forth in claim 3; a second keyway forming a defined orientation of the two or more correspondingly opposed rotary serrator knives as set forth in claim 7; and disposed about the inner parameter and two or more correspondingly opposed rotary serrator knives having serration undulations disposed upon the second side as set forth in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.           The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 
112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

               The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.       Claims 7 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          Regarding claim 7, the specification does not disclose a second keyway forming a defined orientation of the two or more correspondingly opposed rotary serrator knives. Th specification does not disclose where is the second keyways and how does it define the orientation of the two orientation of the two or more correspondingly opposed rotary serrator knives.
           Regarding claim 11, the specification does not explicitly disclose “circumferentially spaced serration undulations disposed upon said second side of at least one of said two or more correspondingly opposed rotary serrator knives forming, in conjunction with said outer perimeter surface, a second shearing edge of serration profile.” The disclosure discloses an insert having a first side and second side and serration undulations disposed upon both the first side and the second side. See Fig. 4A of the drawings. However, the specification does not disclose that both sides of each one of the two or more correspondingly opposed rotary serrator knives (shown in Figs. 1-3 and 5A-9) have circumferentially spaced serration undulations. This has not specifically disclosed in the specification and shown in the drawings.

4.       Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

           Regarding claim 1, “a rotary slitting system comprising: two or more correspondingly opposed rotary serrator knives, each having a disk comprising a first side” is confusing as it is not clear what element has a disk. Is “each” a reference to each one of the two or more correspondingly opposed rotary serrator knives.” If So, each set of correspondingly opposed rotary serrator knives could be considered as two opposed knives. Therefore, two opposed knives cannot have a disk but two disks. If “each” is a reference to of knives then claim has to recite, --each knife of the two or more correspondingly opposed rotary serrator knives having a disk--.
           Regarding claim 1, “the direction of rotation of the two or more correspondingly opposed rotary serrator knives” lacks antecedent basis. 
           Regarding claim 7, “a second keyway forming a defined orientation of the two or more correspondingly opposed rotary serrator knives” is confusing. It is clear where the second keyways are located and how does it define the orientation of the two orientation of the two or more correspondingly opposed rotary serrator knives. 
          Regarding claim 10, “a material composition selected from the group consisting of high carbon steel alloy, tool steel, high speed steel, and tungsten carbide” is confusing as is not clear what element is formed from a material composition. 
             Regarding claims 13-14, “the undulations” and “serration undulations” are not clear. It is not clear whether the undulations set forth in claims 13-14 are the undulations on the first side of the disk or on the second side of the disk. 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1-2, 4-9, and 16-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Olson (1,829,532). Regarding claim 1, as best understood, Olson teaches a rotary slitting system comprising: two or more correspondingly opposed rotary serrator knives (16, 17) , each having a disk 27 comprising a first side (defined by the side that includes radial sections 31 and slots 29; Fig. 5) and an opposing second side (defined by the side that also includes shoulder 54) joined by an outer perimeter surface defined by the outer surface that includes upper section of the sections 31 and slots 29 which contact a workpiece 32; Fig. 5) defined by a constant outer diameter; said first side comprising circumferentially spaced serration undulations (defined by the sections and slots 29 extending from the outer perimeter to the annular 42; Fig. 2) forming, in conjunction with said outer perimeter surface, a shearing edge of serration profile, wherein the serration undulations of each correspondingly opposed rotary serrator knife are synchronized and opposingly meshed thereto (Fig. 5) to impart a serrated edge 36 upon material 32 drawn between and in the direction of rotation of the two or more correspondingly opposed rotary serrator knives (16, 17).  See Figs. 1-6 in Olson.
               Regarding claim 2, Olson teaches everything noted above including that 
the serration undulations further comprise a flat-top peak 31 and valley pattern 29.  
               Regarding claim 4, Olson teaches everything noted above including an inner perimeter surface (defined the surface which receives annular 42 and the die holder 23; Fig. 5) that defined by an inner diameter concentrically located relative to the outer perimeter surface. See Fig. 5 in Olson.  
               Regarding claim 5, Olson teaches everything noted above including that 
height of the undulations descends with decreasing radial distance toward the inner diameter.  It should be noted that the at least the lateral height of the section 31 of the undulations descends with decreasing the distance towards the inner diameter. The height of the section 31 which is laterally measured from one slot 29 one side of the section 31 to the other slot 29 on the opposite side of the section 31 decreases towards the inner diameter. 
               Regarding claim 6, Olson teaches everything noted above including  
a first keyway (which receives the key 24) disposed about the inner perimeter surface, the keyway synchronized to the serration undulations.  See Fig. 1 in Olson.
             Regarding claim 7, as best understood, Olson teaches everything noted above including a second keyway 24 forming a defined orientation of the two or more correspondingly opposed rotary serrator knives.  
              Regarding claim 8, Olson teaches everything noted above including a flat portion of said first side, extending from said inner diameter toward said serration undulations.  
              Regarding claim 9, Olson teaches everything noted above including that the flat portion has a height greater than, less than, or equal to a maximum height of said serration undulations. See Fig. 5 in Olson. 
              Regarding claim 16, Olson teaches everything noted above including a first flat portion of said first side and a second flat portion of said second side, each extending from said inner diameter toward said respective serration undulations.  
              Regarding claim 17, Olson teaches everything noted above including that the first flat portion and said second flat portion each have a height greater than, less than, equal to, or a combination thereof a maximum height of said serration undulations.

Claim Rejections - 35 USC § 103
      7.        The following is a quotation of 35 U.S.C. 103 which forms the basis for   
       all obviousness rejections set forth in this Office action: 
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

                 
8.       Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over of Olson. Regarding claim 3, Olson teaches everything noted above except that the serration undulations alternatively comprise a sinusoidal pattern. However, it would have been an obvious matter of design choice to make the different portions of Olson’s rotary knife from whatever form or shape was desired or expedient such as alternatively forming the serration undulations with a sinusoidal pattern.   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
          Regarding claim 10, as best understood, Olson does not explicitly teach a material composition selected from the group consisting of high carbon steel alloy, tool steel, high speed steel, and tungsten carbide.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the rotary knives or another section of the rotary slitting system from a material composition as set forth above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

            To the degree that it could be argued Olson does not teach more than one set of correspondingly opposed rotary serrator knives, as intended scope of the claim 1 requires, the rejection below is applied.   

9.       Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over of Olson in view of Curtis (845,764) or Hubbard (3,329,049). Regarding claim 1, as best understood, Olson teaches a rotary slitting system comprising: at least one  or more correspondingly opposed rotary serrator knives (16, 17), each having a disk 27 comprising a first side (defined by the side that includes radial sections 31 and slots 29; Fig. 5) and an opposing second side (defined by the side that also includes shoulder 54) joined by an outer perimeter surface defined by the outer surface that includes upper section of the sections 31 and slots 29 which contact a workpiece 32; Fig. 5) defined by a constant outer diameter; said first side comprising circumferentially spaced serration undulations (defined by the sections and slots 29 extending from the outer perimeter to the annular 42; Fig. 2) forming, in conjunction with said outer perimeter surface, a shearing edge of serration profile, wherein the serration undulations of each correspondingly opposed rotary serrator knife are synchronized and opposingly meshed thereto (Fig. 5) to impart a serrated edge 36 upon material 32 drawn between and in the direction of rotation of the two or more correspondingly opposed rotary serrator knives (16, 17).  See Figs. 1-6 in Olson.
It could be argued Olson does not teach more than one set of correspondingly opposed rotary serrator knives, as intended scope of the claim 1 requires. However, Curtis teaches a slitting system including two or more correspondingly opposed rotary serrator knives 24. See Figs. 1-4 in Curtis. Hubbard also teaches 
a slitting system including two or more correspondingly opposed rotary serrator knives (6, 8). Hubbard also teaches circumferentially spaced serration undulations 10 formed on both first and second sides of at least one of the knives 8. See Figs. 1-3 in Hubbard. It would have been obvious to a person of ordinary skill in the art to provide Olson’s slitting system with more than one set of correspondingly opposed rotary serrator knives, as taught by Curtis or Hubbard, in order to increase the production and cut more strips at the same time. 
               Regarding claim 2, Olson teaches everything noted above including that 
the serration undulations further comprise a flat-top peak 31 and valley pattern 29.  
               Regarding claim 3, Olson teaches everything noted above except that the serration undulations alternatively comprise a sinusoidal pattern. However, it would have been an obvious matter of design choice to make the different portions of Olson’s rotary knife from whatever form or shape was desired or expedient such as alternatively forming the serration undulations with a sinusoidal pattern.   A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
               Regarding claim 4, Olson teaches everything noted above including an inner perimeter surface (defined the surface which receives annular 42 and the die holder 23; Fig. 5) that defined by an inner diameter concentrically located relative to the outer perimeter surface. See Fig. 5 in Olson.  
               Regarding claim 5, Olson teaches everything noted above including that 
height of the undulations descends with decreasing radial distance toward the inner diameter.  It should be noted that the at least the lateral height of the section 31 of the undulations descends with decreasing the distance towards the inner diameter. The height of the section 31 which is laterally measured from one slot 29 one side of the section 31 to the other slot 29 on the opposite side of the section 31 decreases towards the inner diameter. 
               Regarding claim 6, Olson teaches everything noted above including  
a first keyway (which receives the key 24) disposed about the inner perimeter surface, the keyway synchronized to the serration undulations.  See Fig. 1 in Olson.
             Regarding claim 7, as best understood, Olson teaches everything noted above including a second keyway 24 forming a defined orientation of the two or more correspondingly opposed rotary serrator knives.  
              Regarding claim 8, Olson teaches everything noted above including a flat portion of said first side, extending from said inner diameter toward said serration undulations.  
              Regarding claim 9, Olson teaches everything noted above including that the flat portion has a height greater than, less than, or equal to a maximum height of said serration undulations. See Fig. 5 in Olson. 
              Regarding claim 10, as best understood, Olson does not explicitly teach a material composition selected from the group consisting of high carbon steel alloy, tool steel, high speed steel, and tungsten carbide.  However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the rotary knives or another section of the rotary slitting system from a material composition as set forth above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
              Regarding claim 11, as best understood, Olson in view of Hubbard, teaches everything noted above including circumferentially spaced serration undulations 10 (Figs. 1-3) disposed upon said second side of at least one of said two or more correspondingly opposed rotary serrator knives forming, in conjunction with said outer perimeter surface, a second shearing edge of serration profile.  
              Regarding claim 12, Olson teaches everything noted above including an inner perimeter surface defined by an inner diameter concentrically located relative to the outer perimeter surface.  
              Regarding claim 13, as best understood, Olson teaches everything noted above including height of the undulations descends with decreasing radial distance toward the inner diameter.  
               Regarding claim 14, as best understood, Olson teaches everything noted above including a first keyway disposed about the inner perimeter surface, the keyway synchronized to the serration undulations. See rejection of claim 6 above. 
                Regarding claim 15, as best understood, Olson teaches everything noted above including a second keyway forming a defined orientation of the two or more correspondingly opposed rotary serrator knives. See rejection of claim 7 above. 
              Regarding claim 16, Olson teaches everything noted above including a first flat portion of said first side and a second flat portion of said second side, each extending from said inner diameter toward said respective serration undulations.  
              Regarding claim 17, Olson teaches everything noted above including that the first flat portion and said second flat portion each have a height greater than, less than, equal to, or a combination thereof a maximum height of said serration undulations.



Conclusion
10.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Yamaguchi (3,640,165) teach a rotary slitting system. 

11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

July 05, 2022